[a2020incentivestockoptio001.jpg]
C.H. ROBINSON INCENTIVE STOCK OPTION (TIME-BASED U.S.) AGREEMENT THIS AGREEMENT
(the “Agreement”), made on the Grant Date set forth in the C. H. Robinson
Worldwide, Inc. Equity Award letter dated February 6, 2020 by and between C.H.
ROBINSON WORLDWIDE, INC. , a Delaware corporation (the “Company”), and the
employee named on the C. H. Robinson Worldwide, Inc. Equity Award letter
(“Employee”), pursuant to the Company’s 2013 Equity Incentive Plan (the “Plan”).
Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan as it currently exists or
as it is amended in the future. For good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company and Employee hereby
agree as follows: 1. Grant of Option The Company hereby grants to Employee, on
the Grant Date set forth in the C. H. Robinson Worldwide, Inc. Equity Award
letter, the right and option (hereinafter called the “Option”) to purchase all
or any part of an aggregate of the number of shares of Common Stock, par value
$0.10 per share (the “Common Stock”), set forth on the C. H. Robinson Worldwide,
Inc. Equity Award letter (the “Option Shares”) at the price per share set forth
on the C. H. Robinson Worldwide, Inc. Equity Award letter on the terms and
conditions set forth in this Agreement and in the Plan. This Option is intended
to be an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). The Option shall
terminate at the close of business ten (10) years from the Award Date, or such
shorter period as is prescribed herein. Employee shall not have any of the
rights of a stockholder with respect to the shares subject to the Option until
such shares shall be issued to Employee upon the proper exercise of the Option.
2. Vesting and Exercisability (a) Except as otherwise provided in paragraphs 3
and 5, Options granted to a participant will vest in equal annual installments
over a five (5) year period contingent on the participant’s continued Service.
Beginning on December 31, 2020, and on each December 31 thereafter through
December 31, 2024, an equal portion (20%) of the Options will vest and become a
right to receive an equal number of shares of the Company’s common stock. (b)
Subject to the terms and conditions set forth herein and in the Plan, the vested
portion of this Option shall be exercisable by Employee until the termination of
the Option. The vesting terms provided above shall be cumulative, meaning that
to the extent the Option has not already been exercised and has not expired,
terminated or been forfeited, Employee or the person otherwise entitled to
exercise the Option under the terms of this Agreement and the Plan may at any
time purchase all or any portion of the then vested Option Shares. (c) During
the lifetime of Employee, the Option shall be exercisable only by Employee and
shall not be assignable or transferable by Employee, other than by will or the
laws of descent and distribution, as further provided in Section 6(c) of the
Plan. (d) Notwithstanding Section 2(a), the vesting of this Option shall be
accelerated, and this Option may be exercised as to all Option Shares remaining
subject to this Option Agreement, on the date of a Change in Control. (e)
Employee understands that to the extent that the aggregate Fair Market Value
(determined at the time the Option was granted) of the shares of Common Stock
with respect to which all incentive stock options within the meaning of Section
422 of the Code are exercisable for the first time by Employee during any
calendar year exceed $100,000, in accordance with Section 422(d) of the Code
such options shall be treated as options that do not qualify as incentive stock
options. SOPTS20 February 2020



--------------------------------------------------------------------------------



 
[a2020incentivestockoptio002.jpg]
3. Effect of Termination of Employment (a) Except as otherwise provided herein,
if Employee ceases to be an Employee (as defined in the Plan) prior to the
termination of the Option, then Employee shall (i) forfeit the Option Shares
that have not yet become vested, which shall be cancelled and be of no further
force or effect, and (ii) subject to Section 3(b), retain the right to exercise
any Option Shares that have previously become vested until the termination date
of the Option. If, prior to any termination of Employment, Employee has executed
and continues to adhere to a Management-Employee (“Key Employee”) Agreement in
favor of the Company which contains a non-competition provision, then the Option
shall not be terminated and vesting shall continue through the end of two (2)
additional Measurement Periods following Employee’s termination of Employment
with the Company. In addition, if prior to any termination of Employment,
Employee has executed and continues to comply with the non-competition and
non-solicitation provisions of a Management-Employee (“Key Employee”) Agreement
during any additional Measurement Periods, and if Employee has a minimum of five
(5) consecutive years of service at the time of such termination, then the
Option shall not terminate and vesting shall continue through the end of
additional Measurement Periods following such termination according to the
following schedule: Sum of Age in Whole Years and Tenure in Whole Years of
Potential Post -Employment Vesting Years At least 50 and less than 60 3 years At
least 60 and less than 70 4 years At least 70 and greater 5 years Age and Tenure
are individually rounded up to the nearest whole number and Tenure is defined as
the period of time between Employee’s date of separation from Service with the
Company and Employee’s last date of hire (or in the case of an acquisition, the
equivalent last date of hire with the acquired entity). Under no event, however,
will any entitlement to continued vesting under this Section 3(a) cause the
vesting period of this Option to exceed five (5) years. Employee understands
that if the Option or any portion of the Option is exercised in accordance with
the above later than three months from the date of termination of employment,
the Option or such portion of the Option may not qualify for treatment as an
incentive stock option within the meaning of Section 422 of the Code. (b)
Notwithstanding the foregoing, if Employee embezzles or misappropriates Company
funds or property, or is determined by the Company to have failed to comply with
the terms and conditions of any of the following agreements which Employee may
have executed in favor of the Company: i) Confidentiality and Noncompetition
Agreement, ii) Management-Employee Agreement, iii) Sales-Employee Agreement, iv)
Data Security Agreement, or v) any other agreement containing post-employment
restrictions (collectively the “Obligations”), will immediately and
automatically forfeit the Option, whether vested or unvested, and will retain no
rights with respect to such Option. (c) If Employee shall die while this Option
is still exercisable according to its terms, or if employment is terminated
because Employee has died or become subject to a Disability while in the employ
of the Company or a subsidiary, if any, and Employee shall not have fully
exercised the Option, such Option shall immediately vest in full and may be
exercised at any time up to the expiration of the Option after Employee’s death
or date of termination of employment for Disability by Employee, personal
representatives or administrators, or guardians of Employee, as applicable, or
by any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution. 4. Manner of Exercise (a) The
Option may be exercised only by Employee or as otherwise provided herein or in
the Plan by delivering within the Option period written notice to the Company at
its principal office. The notice shall state the number of Option Shares as to
which the Option is being exercised and be accompanied by payment in full of the
Option price for all Option Shares designated in the notice. SOPTS20 February
2020



--------------------------------------------------------------------------------



 
[a2020incentivestockoptio003.jpg]
(b) Employee may pay the Option price in cash, by check (bank check, certified
check or personal check), by money order, or with the approval of the Company
(i) by delivering to the Company for cancellation shares of Common Stock of the
Company with a Fair Market Value as of the date the Option is exercised equal to
the purchase price of the Option Shares being purchased or (ii) by delivering to
the Company a combination of cash and shares of Common Stock of the Company with
an aggregate Fair Market Value equal to the purchase price. 5. Additional
Forfeiture Provisions Employee and the Company have entered into one or more of
the agreements included as Obligations under Section 3(b). Any shares of Common
Stock of the Company acquired by Employee pursuant to the exercise of this
Option shall be forfeited to the Company, in full, if Employee violates any of
the terms of the Obligations or embezzles or misappropriates Company funds or
property. 6. Miscellaneous (a) This Option is issued pursuant to the Company’s
2013 Equity Incentive Plan, a copy of which has been provided to the Employee,
and is subject to its terms. This Agreement and the other documents governing
the Option shall be subject to the choice of law provisions of Section 18(e) of
the Plan. (b) This Agreement shall not confer on Employee any right with respect
to continuance of employment by the Company or any of its affiliates, nor will
it interfere in any way with the right of the Company to terminate such
employment at any time for any reason. Employee shall have none of the rights of
a stockholder with respect to shares subject to this Option until such shares
shall have been issued to Employee upon exercise of this Option. (c) The
exercise of all or any parts of this Option shall only be effective at such time
that the sale of Common Stock pursuant to such exercise will not violate any
state or federal securities or other laws. (d) If there shall be any change in
the shares of Common Stock of the Company through merger, consolidation,
reorganization, recapitalization, dividend in the form of stock (of whatever
amount), stock split or other change in the corporate structure of the Company,
and all or any portion of the Option shall then be unexercised and not yet
expired, appropriate adjustments in the outstanding Option shall be made by the
Company in accordance with Section 12(a) of the Plan. Such adjustments shall
include, where appropriate, changes in the number of shares of Common Stock and
the price per share subject to the outstanding Option as further provided in
Section 12(a) of the Plan. (e) The Company shall at all times during the term of
the Option reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement. (f) If Employee shall
dispose of any of the shares of Common Stock of the Company acquired by Employee
pursuant to the exercise of the Option within two years from the date the Option
was granted or within one year after the transfer of any such shares to Employee
upon exercise of the Option, then in order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it under the circumstances, Employee shall promptly notify the
Company of the dates of acquisition and disposition of such shares, the number
of shares so disposed of and the consideration, if any, received for such
shares. In order to comply with all applicable federal or state income tax laws
or regulations, the Company may take such action as it deems appropriate to
insure (i) notice to the Company of any disposition of the Common Stock of the
Company within the time periods described above and (ii) that, if necessary, all
applicable federal or state payroll, withholding, income or other taxes are
withheld or collected from Employee. (g) In order to provide the Company with
the opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option when the Option does not qualify
as an incentive stock option within the meaning of Section 422 of the Code and
in order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to insure
that, if necessary, all applicable SOPTS20 February 2020



--------------------------------------------------------------------------------



 
[a2020incentivestockoptio004.jpg]
federal or state payroll, withholding, income or other taxes are withheld or
collected from Employee. Employee may elect to satisfy his federal and state
income tax withholding obligations upon exercise of this option by (i) having
the Company withhold a portion of the shares of Common Stock otherwise to be
delivered upon exercise of such option having a Fair Market Value equal to the
amount of federal and state income tax required to be withheld upon such
exercise, in accordance with such rules as the Company may from time to time
establish, or (ii) delivering to the Company shares of its Common Stock other
than the shares issuable upon exercise of such option with a fair market value
equal to such taxes, in accordance with such rules. C.H. ROBINSON WORLDWIDE,
INC. SOPTS20 February 2020



--------------------------------------------------------------------------------



 